Citation Nr: 0033065	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-17 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of 
left eye surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND


The veteran had active duty from April 1945 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1998.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Regarding the claim pertaining to his low back, the veteran 
contends that this disability was incurred while he was in 
the Reserves.  Evidence of record indicates he was in the 
Reserves from 1949 or 1950 to 1953; however the dates on 
which he was on active duty for training, or inactive duty 
for training, are not of record.  Medical records include a 
physical examination report dated in August 1950 which noted 
a history of a low back injury one year earlier, with 
subsequent recurrent low back pain.  A February 1951 
orthopedic examination diagnosed chronic lumbosacral strain.  
Consequently, records of treatment, as well as the dates that 
he was on active duty for training, or inactive duty for 
training, should be verified.  The veteran claims that he was 
treated for his back injury at Rodriguez Hospital in Puerto 
Rico, as well as at a hospital for Marines on Fernandez 
Juncos St. in Puerta de Tierra, while he was in the reserves, 
for his back injury.  The RO must attempt to obtain these 
records as well.  

In addition, the veteran has stated that he was hospitalized 
in Culver City Hospital in Culver City, California in about 
January 1957, and in Seaside Hospital in Long Beach, 
California, in about November 1958, for treatment of his 
back, including surgery.  In addition, he claims that he was 
treated at the company dispensary in about 1952, for a back 
injury, when he was employed by North American Aviation in 
Inglewood, California.  These records should be obtained, if 
available.  

Concerning his claim pursuant to 38 U.S.C.A. § 1151, the 
veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 
was dated October 24, 1997, and received on October 27, 1997.  
For claims filed on or after October 1, 1997, the law 
provides that where any veteran suffers an injury, or an 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation, including DIC, shall be awarded in the same 
manner as if such disability or death was service connected.  
38 U.S.C.A. § 1151 (West Supp. 2000).  It is further provided 
that the disability must be caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault on the part of VA medical 
personnel during VA hospitalization, treatment or examination 
or that it must be due to an event not reasonably foreseeable 
during VA hospitalization, treatment or examination.  Id. 

The veteran contends that approximately four months after his 
cataract extraction surgery in April 1996, he developed a 
significant decrease in his visual acuity in the left eye.  
According to a VA examination in March 1998, a fluorescein 
angiography showed macular edema.  The examiner noted that 
"[m]acular edema occurs in the first six weeks of every 
patient that undergoes cataract surgery, but this usually 
resolves."  It was noted that in diabetic patients, it could 
reoccur.  However, the clinical records on file include the 
records from the hospitalization in April 1996, the report of 
refraction obtained in February 1997, and evaluation 
conducted in July 1997, at which time the veteran reported 
decreased vision in the left eye.  There is no record of the 
follow-up treatment after his discharge from the hospital in 
April 1996.  These records, and all subsequent records of 
treatment for his left eye, must be obtained.  Additionally, 
to facilitate a comparison with the condition of his eye 
prior to the hospitalization, treatment records immediately 
preceding the April 1996 hospitalization must be obtained as 
well.  Thereafter, an examination must be conducted, to 
determine whether the criteria set forth in 38 U.S.C.A. §  
1151 have been met.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request verification of 
the veteran's periods of active duty for 
training and inactive duty for training 
while he was in the Reserves from 1949 or 
1950 to June 1953.  

2.  The RO should attempt to obtain 
records of treatment for a back injury 
from Rodriguez Hospital in Puerto Rico, 
and the hospital for Marines on Fernandez 
Juncos St. in Puerta de Tierra, during 
the time he was in the Reserves.  The 
results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file.  

3.  After securing appropriate 
authorizations, and additional 
identifying information, if necessary, 
the RO should request the records of the 
veteran's treatment, to include surgery, 
for his low back from Culver City 
Hospital in Culver City, California in 
about January 1957, and in Seaside 
Hospital in Long Beach, California, in 
about November 1958, and the company 
dispensary of North American Aviation in 
Inglewood, California in about 1952, for 
a back injury.  The results of the 
requests, whether successful or 
unsuccessful must be documented in the 
claims file.  

4.  The RO should obtain and associate 
with the claims file VA records of 
treatment or evaluation of the veteran's 
eyes, including any special evaluations, 
from January 1996 to the present, to 
particularly include records of follow-up 
treatment after his discharge from 
hospitalization on April 13, 1996.  
Regarding such follow-up treatment, if 
there are no records of treatment 
available, the medical center should 
provide records showing whether or not 
the veteran was scheduled for outpatient 
follow-up, and whether, if so, he failed 
to report, canceled, etc.  If necessary, 
the medical center should conduct a 
special search for these records, the 
results of which must be documented in 
the claims file.  

5.  Thereafter, the veteran should be 
scheduled for an examination to determine 
whether he incurred additional disability 
as a result of his treatment during, or 
after, a VA hospitalization from April 11 
to 13, 1996.  The physician who is 
designated to examine the veteran must 
review the evidence in his claims folder, 
including a complete copy of this REMAND, 
in conjunction with the examination.  The 
physician is requested to review the 
records of VA treatment from January 1996 
to the present, including the VA 
hospitalization from April 11 to 13, 
1996, and any special tests or studies 
which have been conducted.  The opinion 
should address whether there was 
additional disability which was caused or 
aggravated by VA treatment.  If it is 
determined that such did result from VA 
treatment, the examiner should provide an 
opinion as to whether any such disability 
was due to carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instances of fault on the part of 
VA medical personnel.  If not, the 
examiner must provide an opinion as to 
whether any such additional disability 
was reasonably foreseeable during the VA 
hospitalization.  A complete rationale 
must be provided for any opinion 
expressed.  The examiner's report should 
be associated with the claims folder.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





